PER CURIAM.
At the close of the evidence given in the case the parties expressly waived a jury, and submitted the questions of fact and of law to the court. Thereafter findings of fact were mad.e, and a conclusion of law stated. We are of the opinion that the evidence warranted the finding of fact made by the trial judge. The questions of law are clearly and fully discussed in an opinion delivered by the trial judge, which meets with our approval, and we therefore affirm the judgment upon the opinion of the trial judge.
Judgment affirmed, with costs, on the opinion of PARKER, J., delivered at the circuit.